Case 1:20-cv-03170-PAB-NRN Document 42 Filed 02/02/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

         Plaintiff,

  v.

  ANDREW PATERSON,
  ROBERT OBRIEN,
  DAMIAN BRAY,
  JUSTIN MCWHORTER,
  DALE POWERS, and
  HECTOR JARAMILO,

         Defendants.


                                      MINUTE ORDER

  Entered by Chief Judge Philip A. Brimmer

         This matter is before the Court on the pro se affidavit of Curt Harris. Docket No.
  33. Plaintiff brings this suit against defendants for the use of BitTorrent to download,
  reproduce, and distribute the movie Angel Has Fallen, in violation of plaintiff’s copyright
  on this movie. Docket No. 37 at 10. Mr. Harris is not a named defendant in this
  lawsuit. See id. The affidavit indicates that Mr. Harris received a subpoena in this
  case, and he asks the Court to quash it. Docket No. 33 at 1. Mr. Harris states that a
  large number of family members stayed in his home in 2019, any number of whom
  could have been responsible for the alleged illegal downloading and distribution. Id.
  Mr. Harris “ask[s] the court to dismiss the subpoena.” Id.

         The Court construes the affidavit as a motion by a non-party in receipt of a
  subpoena from plaintiff to quash the subpoena. However, Mr. Harris has not attached
  the subpoena to his affidavit or provided any grounds on which to quash it. The Court
  is unable to rule on the motion due to the lack of information. Accordingly, it is
Case 1:20-cv-03170-PAB-NRN Document 42 Filed 02/02/21 USDC Colorado Page 2 of 2




        ORDERED that the affidavit of Curt Harris [Docket No. 33], construed as a
  motion to quash a subpoena, is DENIED without prejudice.


        DATED February 2, 2021.
